Citation Nr: 9909987	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95-37 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for dysthymia, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
February 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision that granted service 
connection for a dysthymic disorder and assigned a disability 
evaluation of 10 percent, effective October 4, 1993.  In June 
1997, the Board denied entitlement to an increased rating for 
chronic lumbosacral strain and remanded the issue of 
entitlement to an increased rating for dysthymia for 
additional development of the evidence.  In a January 1998 
rating decision, the RO increased the disability evaluation 
for the service-connected dysthymia from 10 percent to 50 
percent, effective from October 4, 1993.  This matter remains 
before the Board on appeal.  Where the veteran has filed a 
notice of disagreement (NOD) as to an RO decision assigning a 
particular disability rating, a subsequent RO decision 
awarding a higher rating but less than maximum available 
benefit does not abrogate the pending appeal; hence, no new 
jurisdiction-conferring NOD must be filed as to the 
subsequent decision.  Ab v. Brown, 6 Vet. App. 35, 38 (1993).  
The case now returns to the Board following completion of 
development made pursuant to its June 1997 remand.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran reports that he has been provided ongoing 
treatment for his dysthymia.  He reports that he is 
irritable, avoids people, and does not socialize, except when 
he plays music with others.  He has also reported that he has 
had 22 jobs over the course of 10 years.  Thus, he avers that 
a higher disability evaluation is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the assignment of an increased rating for 
dysthymia.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service-connected dysthymia is currently manifested by a 
depressed mood, tension, irritability, crying spells, 
superficial insight, fair judgment and a Global Assessment of 
Functioning (GAF) score of 45.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 70 percent for 
dysthymia have not been satisfied.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.132, Code 9405 (1996); § 4.130, Code 9433 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected PTSD.  That is, he has presented a claim 
that is plausible.  cf. Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  I am also satisfied that all appropriate development 
has been accomplished and that VA has no further duty to 
assist the veteran.  All relevant facts have been properly 
developed.  The recent examinations provide sufficient 
information to rate the disability in accordance with the 
applicable rating code.  No further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, as noted above, service connection 
was established for PTSD in a June 1996 rating decision.  A 
50 percent rating has been assigned by a January 1998 rating 
decision.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
When regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas v 
Derwinski, 1 Vet. App. at 312-13.  

Under the old criteria, in effect before November 7, 1996, a 
50 percent rating was warranted where ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was assigned where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, or totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9405.  

Under the new criteria, an evaluation of 50 percent requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusion or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9433 (1998).  

In the veteran's case, he has reported having difficulty 
getting along with others in work and social environments.  
For the reasons set forth below, I find that the record does 
not support the assignment of a higher disability evaluation 
for the service-connected dysthymia.  

The veteran underwent VA examination in December 1993, at 
which he presented a history of dysthymia.  He complained of 
a violent temper and a preference of being by himself.  He 
reported that no visited him, and that he did not socialize.  
On mental status examination, he was observed to be 
underactive.  His mood was depressed and anxious.  He 
admitted to crying spells for no apparent reason.  In 
addition, he reported having homicidal feelings as well as 
thoughts of suicide without plans.  The veteran did not 
exhibit unusual behavior, problems with his memory, 
hallucinations, delusions or schizophrenic trends.  The 
recorded diagnosis was dysthymia, secondary to pain.  

A June 1995 statement from a former employer, Hagan's Dodge, 
shows that the veteran worked from June 1988 to September 
1988.  Employment was terminated because of the veteran's 
"attitude", that is, his inability to get along with his 
coworkers.  The former employer noted that the veteran was in 
poor health and was a very moody person.  

VA outpatient reports dated from 1995 show that the veteran 
had a depressed mood, having monotone speech, anxiety, 
problems with sleep, anhedonia, and decreased energy and 
concentration.  A psychology consultation was conducted in 
November 1995, at which time the mental status evaluation was 
remarkable for a depressed mood with restricted affect.  The 
veteran admitted having suicidal ideation with no specific 
plan.  He noted a significant decline of psychosocial 
functioning since his retirement.  He also reported having 
difficulty with irritability, sleeping, fatigue, feelings of 
worthlessness, disturbances of thinking, poor concentration, 
a short memory, social withdrawal and anhedonia.  At the same 
time, his judgment was described as good, and no memory 
impairment was elicited.  The examiner concluded that the 
veteran was moderately depressed, endorsing items consistent 
with social introversion, pessimism, cognitive difficulty, 
low energy level, irritability, sad mood, and guilt.  

At the VA examination in December 1997, the veteran reported 
that he did not socialize, except with an individual whom he 
had known since grade school and who visited him once per 
month.  The veteran reported that he did not like to be 
around people.  He reported that he got about six or seven 
hours of sleep a night, and that he had some nightmares.  On 
mental status evaluation, he was observed to be underactive, 
somewhat depressed, and quite tense.  Mood was depressed most 
of the time, despite the use of medication.  He reported 
having some crying spells.  Insight was superficial and 
judgment was fair.  Again, reference was made to suicidal and 
homicidal ideation.  The veteran also reported that he had 
problems with his memory, but this was not evident on 
examination.  He mentioned that he used to play music 
regularly but cannot unless the crowd doesn't get too close 
to him.  Even then, he cannot play more than an hour or so.  
Likewise, there was no evidence of concrete thinking, 
disturbance of thought processes, disorientation or 
hallucinations.  The examiner assessed a GAF score of 45, and 
concluded that the emotional problems interfered with the 
veteran's social and industrial adaptability because of deep 
depression and a violent temper.  

On the basis of the clinical record, there is clear evidence 
that the veteran has demonstrated difficulty in establishing 
and maintaining relationships, disturbance in mood, decreased 
reliability in productivity, and impairment of judgment.  He 
has been described almost consistently as being continuously 
depressed and underactive, with low energy.  Moreover, the 
veteran is consistently referred to as having a violent 
temper and has submitted the statement of a former employer 
who indicates that the veteran's mood and inability to get 
along with coworkers contributed in part to the termination 
of his employment.  Nonetheless, the veteran is often 
described as "pleasant" in the medical records - he has 
several medical problems for which he has received treatment.  
He has been described as happily married.  He has been 
described as enjoying playing music, although his medical 
problems have presented difficulties concerning his ability 
to play, and he does express some problems with crowds.  His 
memory and thinking, however, are not described as impaired.

Although the veteran has made reference to suicidal ideation, 
without plans, he has not shown other symptoms that would 
warrant a higher schedular evaluation of 70 percent under 
either the old or the new criteria.  For instance, he has not 
shown obsessive rituals, disturbance in speech patterns and 
content, spatial disorientation, or neglect of personal 
hygiene.  The GAF score of 45, which is indicative of serious 
symptoms or serious impairment in functioning, is equivalent 
to considerable social or industrial impairment, or to 
reduced reliability and productivity, which is the basis for 
the assignment of the current 50 percent rating.  Moreover, 
inasmuch as there is no clear indication of total impairment 
of occupational activity, I find that an evaluation of 100 
percent is not appropriate at this time.  The record does not 
show the level of impairment of thought process, 
communication, impairment of activities of daily living and 
disorientation that would warrant a schedular rating of 100 
percent.  In view of the foregoing, I find that the 
preponderance of the evidence supports the current evaluation 
of 50 percent, and no higher.  


ORDER

An increased rating for dysthymic disorder is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


